DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-13, 16-17 and 20-25 are allowed.
The following is a statement of reasons for allowance:  
Regarding claims 1-3, 5-12 and 21, the prior art does not disclose or make obvious a method of modifying an energy distribution of an electron beam with a shaping aperture such that a main region has a lower energy than an edge region and the energy intensity of the edge region is maintained by an L-shaped opening.  
In the prior art, Obinata (JP 2000-068180 A) teaches L-shaped openings at the edges of an aperture but they are so small that the “edge region” passing through them cannot be defined to have a greater total energy than a “main region” (which implies a majority of) the beam passing through the aperture.
Regarding claims 13, 16 and 22-23, the prior art does not teach an aperture reduces the energy intensity of the main region of an electron beam while maintaining an intensity of an edge region of the electron beam using a plurality of movable or adjustable conductive slits.
Regarding claims 17, 20 and 24-25 the prior art does not disclose or make obvious a shaping aperture comprising a frame, a plurality of conductive strips and a diagonal support making an L-shaped opening such that an edge region of a beam passes through an L-shaped opening.
In the prior art, Hiroshima (US 7,714,308 B2), Choi (US 20120288787 A1), Fujimura (US 20120329289 A1) and Kojima (US 5,886,357 A) teaches using a shaped aperture to adjust the energy of an electron beam, but does not teach an L-shaped aperture, or maintaining an intensity of an edge region of the electron beam using movable or adjustable slits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881